ORDER

PER CURIAM.
Sandra Nickles (Appellant) appeals the trial court’s judgment in favor of Walter Nickles (Respondent). In her first point on appeal, Appellant alleges the trial court erred in finding substantial evidence that the personal property Respondent sought was valued at $12,060.00. In her second point on appeal, Appellant contends the trial court erred in striking her answer as to Count II of Respondent’s petition and in striking her third-party plaintiff petition against Robert Nickles. We find no error and affirm.
. An extended opinion would have no precedential value. We have, however, provided the parties a memorandum setting forth the reasons for our decision. *530We affirm the judgment of the motion court pursuant to Rule 84.16(b).